

Exhibit A
 
 
ALEX KATZ
 
CONSULTING AGREEMENT
 


THIS CONSULTING AGREEMENT (this “Agreement”), executed on this 20th day of July,
2006 (the “Effective Date”), by and between Jordan 1 Holdings Company, a
Delaware corporation (the “Company”), and Alex Katz (“Consultant” or “Katz”).
 
WHEREAS, Consultant wishes to provide services to the Company, and the Company
wishes to engage Consultant in such capacity; and
 
WHEREAS, the parties believe it to be in their mutual interest to set forth in
writing the terms and conditions of Consultant’s services for the Company; and
 
WHEREAS, this Agreement shall govern the relationship between the parties from
and after the date hereof.
 
NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:
 
1.  Recitals. The above recitals are true and correct and fully incorporate
herein and form an integral part of this Agreement.
 
2.  Engagement. The Company hereby retains Consultant and Consultant hereby
agrees to act as a consultant to the Company. Consultant shall perform such
services for the Company as may be assigned to him by the Company’s chief
executive officer or such other senior executive officer as shall be determined
by the Company’s board of directors from time to time (the “Consulting
Services”) including, but not limited to, the services specified in Appendix A
to this agreement. The Consultant shall exercise his own reasonable judgment and
employ such means as he, in good faith, determines are reasonable in performing
the Consulting Services, and the Company will not exercise any control over the
methods or means employed by the Consultant in performing the Consulting
Services; provided, that Consultant shall comply with the Company’s code of
ethics and general policies. The Consulting Services shall be performed at such
times and at such locations as Consultant shall determine. Consultant shall
provide the servies of Alex Katz (“Katz”).
 
3.  Independent Contractor Status. It is understood and agreed that in the
performance of the Consulting Services by the Consultant hereunder, it is acting
as an independent contractor and not in any way as an employee or agent of the
Company. Neither Consultant nor any employee of Consultant shall have any power
to make any commitment on behalf of the Company or to execute any document,
instrument, letter or intent or any formal or informal undertaking on behalf of
the Company. The Consultant may be required upon request of the Board, to submit
to the Company written or oral reports regarding his activities. Employees of
the Consultant and others retained by the Consultant are not employees of the
Company for purposes of worker’s compensation, unemployment insurance, medical,
disability and group life insurance and they are not eligible to participate in
any welfare, pension, profit sharing or fringe benefit plan or arrangement of
the Company. Consultant shall maintain such workers compensation, disability and
other insurance as may be required by law and shall, at the request of the
Company, provide the Company with evidence of such insurance.
 

 
 

--------------------------------------------------------------------------------

 

 
4.  Term. This Agreement shall commence on the Effective Date and shall expire
on the fifth (5th) anniversary of the Effective Date (the “Term”); except,
however:
 
A.  if as of one hundred fifty (150) days before the end of the Term neither the
Company nor Consultant has given the other written notice that it has declined
to renew this Agreement at the end of the Term, the Term (which includes any
renewal period pursuant to this clause (a) of Section 4) shall automatically
renew on for an additional year (i.e., so that, absent 150 days’ prior written
notice, the Term shall automatically renew on a year-to-year basis) until the
close of business on the following anniversary of the Effective Date, and
 
B.  notwithstanding anything herein to the contrary, the Term shall be subject
to early termination as provided in Section 12 hereof.
 
5.  Compensation
 
A.  Base Compensation. For all services rendered during the Term by Consultant
to the Company, Consultant shall receive base compensation (“Base Compensation”)
determined as follows: (i) until the first anniversary of the Effective Date,
the Base Compensation shall be $180,000.00 per annum; and (ii) on each
anniversary of the Effective Date, the Base Compensation for the ensuing year
shall be increased in proportion to the increase in the Consumer Price Index All
Items for All Urban Consumers New York-Northern New Jersey-Long Island,
NY-NJ-PA-CT with Base of (1982-1984=100) published by the United States
Department of Labor and Statistics (“CPI”) as measured from the preceding
anniversary of the Effective Date. For purposes of the preceding sentence, if
the CPI is not published as of a given date, as of the most recent date on which
such index has been published; however, if publication of the CPI is
discontinued, the parties hereto shall accept comparable statistics on the cost
of living for the New York, New York area as computed and published by an agency
of the United States government, or if no such agency computes and publishes
such statistics, by any regularly published national financial periodical that
does compute and publish such statistics. In addition, the Base Salary shall be
reviewed periodically by the Company’s board of directors (the “Board”) and
shall be increased on a merit basis as determined by the Board. The Company
shall pay Consultant the Base Compensation in twenty-four (24) equal
semi-monthly payments, with such payments to be made on every 15th and every
30th of the month (except the second payment in the month of February shall be
paid on the 28th) (each such date on which payment is due, a “Payment Date”)
throughout the Term, starting with the first Payment Date after the Effective
Date.
 
B. Bonus Payments and Additional Compensation. Throughout the Term, if Board of
Directors shall determine that Consultant shall be entitled to any bonus
compensation, options or other equity grants, such determination shall be made
by a compensation committee comprised of independent directors of the Company.
 

 
 

--------------------------------------------------------------------------------

 



 
6.  Facilities. Throughout the Term, Consultant shall be furnished with such
facilities and services as are adequate and sufficient for the performance of
his duties. Without limiting the generality of the foregoing, it is specifically
agreed that Consultant shall determine his place of work, and Consultant shall
not be required to spend time at other locations with such frequency or for such
periods as would require, as a practical matter, Consultant to relocate his
principal residence.
 
7.  Benefits. The Company agrees to provide Consultant with the following
benefits:
 
A.  Benefits.Throughout the Term, any person who generally performs services for
the Company for more than twenty (20) hours per week (exclusive of vacation,
holiday, sick time and reasonable personal days) shall be entitled to
participate in each “Benefit Plan” (as defined below) on terms and conditions no
less favorable to Consultant than those that apply to any other officer or
employee of the Company or any direct or indirect subsidiary thereof. To the
extent permitted by applicable law and the terms of any such Benefit Plan, the
Company shall cause any waiting or non-eligibility period to be waived so that
Consultant may participate as soon as possible. For purposes hereof, “Benefit
Plan” means any “employee benefit plan” (as such term is defined in Section 3(3)
of Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
whether or not the plan is subject to ERISA) maintained, sponsored or
contributed to by the Company or any of its “Control Affiliates” (as defined in
Section 16(B)(v) hereof), including any entity that would be considered an
affiliate for purposes of any provision of ERISA. In addition, regardless of any
health insurance or other Benefit Plan that the Company may offer, the Company
shall offer Consultant, at no cost to Consultant, full participation for
Consultant and his family in Blue Cross/Blue Shield Personal Choice - High
Option with Drug Benefits; except, however, if such health insurance plan is no
longer provided in the marketplace, the Company shall provide coverage for
Consultant and his family under an alternate health insurance plan that is no
less favorable to Consultant in any respect. To the extent that the terms of any
Benefit Plan do not permit the Company to include any employees of Consultant to
participate in the Benefit Plan, the Company will, to the extent practical,
reimburse Consultant for the cost of providing such benefits in an amount not
exceeding the amount which the Company would have paid if the employees of
Consulant who would be covered by the Benefit Plan were covered.
 
B.  Automobile Allowance. Throughout the Term, the Company shall provide
Consultant with an automobile allowance in the amount of $1,000 per month for
leasing, insuring, maintaining and repairing an automobile of Consultant’s
choice. In addition, the Consultant shall promptly reimburse Consultant for all
fuel expenses incurred by him in the performance of his duties to the Company
upon presentation of receipts or other documentation indicating the amount and
business purposes of any such expenses.
 
8.  Reimbursement of Attorneys’ Fees and Costs. On the first Payment Date after
the Effective Date, Consultant shall be entitled to reimbursement for all
attorneys’ fees and costs incurred by Consultant in connection with negotiating
and entering into this Agreement and related matters. .
 

 
 

--------------------------------------------------------------------------------

 



 
9.  Development and Other Activity Expenses. The Company recognizes that
Consultant will have to incur certain out-of-pocket expenses relating to his
services and the Company’s business, and the Company agrees to promptly
reimburse Consultant for all reasonable expenses incurred by him in the
performance of his duties to the Company upon presentation of a voucher or
documentation indicating the amount and business purposes of any such expenses
in accordance with the Company’s expense reimbursement policies. These expenses
include, but are not limited to, travel, meals, entertainment, etc.
 
10.  Indemnification; Advancement of Expenses.
 
A.  Indemnification. The Company agrees to indemnify, defend and hold harmless
Consultant from any and all liabilities, obligations, judgments, awards,
settlement payments, deficiencies, penalties, fines, costs, expenses (including,
without limitation, attorneys’ and other professional fees and costs), losses
and other damages of any kind resulting from any “Covered Claim” (as defined
below), except to the extent expressly prohibited by applicable law. For
purposes hereof, “Covered Claim” means any suit, arbitration, action, audit,
hearing, proceeding, investigation or claim of any kind that may be asserted
against or otherwise involve (whether by subpoena, as a witness or otherwise)
Consultant relating in any way to Consultant’s services or activities for or
Consultant’s duties (contractual, fiduciary or otherwise) to the Company or any
shareholder thereof, to any direct or indirect subsidiary of the Company, to any
Benefit Plan or participant thereof or to any other person or entity that
Consultant may serve at the request of the Company.
 
B.  Advancement of Expenses. The Company agrees to advance all costs and
expenses (including, without limitation, attorneys’ and other professional fees
and costs) incurred by Consultant in connection with any Covered Claim, except
to the extent (i) prohibited by applicable law or (ii) asserted as a direct
claim by the Company based on conduct by Consultant described in Sections
14(C)(i)-(iv) of this Agreement. Without limiting the generality of the
foregoing, if Consultant retains his own independent attorneys or other
professionals in connection with any Covered Claim, the Company shall pay all
attorneys’ and other professional fees and costs so incurred within thirty (30)
days of a notice from Consultant informing the Company of such fees and costs.
Without limiting the generality of the foregoing, the Company specifically
agrees to advance all costs and expenses (including, without limitation,
attorneys’ and other professional fees and costs) incurred by Consultant that
would have been covered under a liability insurance policy maintained by the
Company but for application of a deductible or other limit on the amount of
coverage.
 
C.  Indemnification and Similar Agreements. During the Term, if the Company
enters into any agreement with any of the Company’s directors or officers
providing exculpation, indemnification, defense, hold harmless protection,
advancement of expenses or any other similar rights or protections, the Company
shall enter into a similar agreement providing Consultant with exculpation,
indemnification, defense, hold harmless protection, advancement of expenses and
all other rights and protections that are no less favorable to Consultant in any
respect (such agreement with Consultant, an “Indemnification Agreement”).
 

 
 

--------------------------------------------------------------------------------

 



 
D.  Cumulative Rights. All rights and protections provided to Consultant under
this Section 11, any further agreement entered into pursuant to Section 11(D)
hereof, under the articles/certificate of incorporation or bylaws of the
Company, at law, in equity or otherwise shall be in addition to and cumulative
with each other.
 
11.  Office and Support Staff. Throughout the Term, Consultant shall be entitled
to an office of a size and with furnishings and other appointments, and to
secretarial and other assistants, at least equal to those provided to any other
management level employee of the Company.
 
12.  Termination.
 
A.  Grounds. The Term shall terminate in the event of the death of Katz. In
addition, the Company shall have the right to terminate this Agreement only (i)
in the case of Katz’ Disability, (ii) by Termination with Cause or (iii)
Consultant may terminate this Agreement hereunder pursuant to a Voluntary
Termination, a Voluntary Termination for Good Reason. For purposes of this
Agreement, Disability, Voluntary Termination, Voluntary Termination for Good
Reason, and Termination With Cause are defined in Section 13 of this Agreement.
 
B.  Notice of Termination. Any termination of the Term, other than upon death,
shall be communicated by Notice of Termination. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon and the specific
ground for termination; (ii) sets forth in reasonable detail the facts and
circumstances claimed to provided as a basis for such termination; and (iii) the
date of termination in accordance with (C) below. The failure of Consultant to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason shall not waive any right of Consultant
hereunder or preclude Consultant from asserting such fact or circumstance in
enforcing his rights hereunder.
 
C.  Date of Termination. “Date of Termination” means the date on which this
Agreement terminates pursuant to this Section 12, determined as follows:
 
(i)  This Agreement may be terminated by either Consultant or the Company in the
event of Katz’ Disability. The Date of Termination shall be the date of such
notice.
 
(ii)  If Consultant’s services are terminated by reason of Katz’ Death, the Date
of Termination shall be the date of Katz’ death.
 

 
 

--------------------------------------------------------------------------------

 



 
(iii)  If this Agreement is terminated by Consultant’s by reason of Voluntary
Termination, the Date of Termination shall be thirty (30) days from the date of
the Notice of Termination. In addition, if Consultant voluntarily refuses to
provide substantially all of the services described in Section 3 hereof for a
period of four (4) consecutive weeks, Consultant shall be deemed to have
terminated this Agreement by Voluntary Termination, with the Date of Termination
on the last day of such 4-week period. The Company may treat Consultant’s
voluntary refusal to provide services for four consecutive weeks as grounds for
Termination With Cause, by giving Consultant written notice of such grounds for
termination, in which case Consultant shall have a period of thirty (30) days to
cure such cause to the reasonable satisfaction of the Board, failing which this
Agreement shall be deemed terminated at the end of the such 30-day period.
Notwithstanding anything herein to the contrary, a voluntary refusal to provide
services shall not include any time absent due to: (a) illness, injury or any
other physical or mental inability of Katz or a member of Katz’ immediate
family, provided such illness or injury is adequately substantiated at the
reasonable request of the Company, (b) reasonable vacation or personal time
taken without breach of this Agreement or (c) any absence from service with
written consent of the Board.
 
(iv)  If this Agreement is terminated by reason of Voluntary Termination for
Good Reason, the Date of Termination shall be the date of the Notice of
Termination.
 
13.  Certain Definitions. For the purposes of this Agreement, the following
terms shall have the following definitions:
 
A.  “Disability” means a physical or mental inability, confirmed by three (3)
independent licensed physicians, to perform substantially all of the services
described in Section 3 hereof that continues for a period of one hundred twenty
(120) consecutive days.
 
B.  “Voluntary Termination” means Consultant’s voluntary termination of this
Agreement hereunder for any reason, other than a Voluntary Termination With Good
Reason.
 
C.  “Termination With Cause” means the termination of this Agreement by act of
the Board at a duly convened meeting, at which Consultant shall be entitled to
be present and shall have a reasonable opportunity to present information it
believes should be considered by the Board, for any of the following reasons, if
applicable:
 
(i)  Katz’ conviction of a crime involving some act of dishonesty or moral
turpitude (specifically excepting simple misdemeanors not involving acts of
dishonesty and all traffic violations other the vehicular homicide);
 
(ii)  Katz’ theft, embezzlement, misappropriation of or intentional and
malicious infliction of damage to the Company’s property or business
opportunity;
 
(iii)  Katz’ abuse of alcohol, drugs or other illegal or intoxicating substances
as determined by an independent medical physician; or
 
(iv)  Consultant’s or Katz’ engaging in gross dereliction of duties, repeated
refusal to perform reasonably assigned duties appropriate for Consultant’s
position, or repeated violation of the Company’s reasonable written policies
after written warning.
 

 
 

--------------------------------------------------------------------------------

 



 
(v)  Consultant’s inability to provide the services of Katz other than as result
of Katz’ death, Disability or Voluntary Termination for Good Reason or as
provided in Section 12(C)(iii).
 
D.  “Voluntary Termination for Good Reason” means Consultant’s termination of
this  Agreement after the occurrence of any of the following:
 
(i)  any failure of the Company to pay or provide Base Compensation, perquisites
or compensation of any kind as and when due under this Agreement;
 
(ii)  a material reduction in any of the benefits or perquisites provided to
Consultant without Consultant’s consent, even if consistent with a reduction in
the same benefits and perquisites provided to all other officers of the Company;
 
(iii)  any imposition of a requirement on Consultant to perform services for a
significant portion of his time at a location other than (a) within a
twenty-mile commuting distance of Jenkintown, Pennsylvania, (b) New York City,
New York or (c) a location agreed to in writing by Consultant;
 
(iv)  assigning to Consultant any duty that is illegal, unethical, demeaning or
otherwise inappropriate for a person performing high level activities for the
Company;
 
(v)  any breach of Section 10 hereof (including, without limitation, any failure
to enter into an Indemnification Agreement as required by Section 11(D) hereof),
any breach of an Indemnification Agreement or any amendment to the
articles/certificate of incorporation or bylaws of the Company which amendment
adversely affects any limitation on Consultant’s personal liability or
Consultant’s rights to indemnification, advancement of expenses or any similar
rights or protections;
 
(vi)  any material breach of this Agreement by the Company committed
intentionally or knowingly;
 
(vii)  any other material breach by the Company of this Agreement that remains
uncured for more than, or is repeated after, thirty (30) days following receipt
of written notice thereof from Consultant
 
14.  Compensation Upon Termination - Obligations of the Company Upon
Termination.
 
A.  Death, Disability or Voluntary Termination for Good Reason. If Consultant’s
service with the Company terminates as a result of Katz’ death, Katz’ Disability
or Voluntary Termination for Good Reason, the Company shall pay Consultant all
of the following:
 

 
 

--------------------------------------------------------------------------------

 



 
(i)  Within ninety (90) days following the Date of Termination, the Company
shall pay Consultant cash compensation in a lump sum equal to the difference
obtaining by taking (a) Consultant’s then-current annual Base Compensation and
subtracting (b) the “Disability Proceeds” (as defined below) received from the
end of the 120-day period referenced in Section 13(A) hereof through the date on
which payment is due under this Section 15(A)(i), where “Disability Proceeds”
means proceeds received by Consultant under any disability insurance policies
paid for by the Company.
 
(ii)  On the first Payment Date on or after the Date of Termination, the Company
shall pay Consultant’s full Base Compensation up to the Date of Termination at
the rate in effect on the Date of Termination.
 
(iii)  Within ninety (90) days following the Date of Termination, the Company
shall pay Consultant any compensation previously deferred by Consultant
(together with any accrued interest thereon) and not yet paid by the Company.
 
(iv)  The Company shall pay Consultant all other benefits, compensation or
amounts owing to, or earned or accrued by, or vested for the account of,
Consultant under any policies, programs, arrangements of the Company or Benefit
Plans, all in accordance with the applicable terms of such policies, programs,
arrangements or Benefits Plans. Anything in this Agreement to the contrary
notwithstanding, the benefits to be provided to Consultant’s family upon his
death shall be no less favorable in any respect that such benefits to be
provided by the Company to any other officer or employee under any policies,
programs, arrangements or Benefit Plans.
 
B.  Termination With Cause or Voluntary Termination. If Consultant shall suffer
a Termination With Cause or terminate his services hereunder by a Voluntary
Termination, the Company shall pay or provide Consultant all other benefits and
compensation earned or accrued through the Date of Termination. The Company
shall pay the Base Compensation earned through the Date of Termination on the
First Payment Date on or after the Date of Termination.
 
15.  Change in Control. [Deleted]
 
16.  No Mitigation; No Offset. In the event of any termination of Consultant’s
services, Consultant shall be under no obligation to seek other work or
otherwise mitigate damages or amounts payable to him hereunder, and there shall
be no offset against amounts due under this Agreement (whether on account of any
remuneration attributable to any subsequent employment that Consultant may
obtain or otherwise), it being agreed that the Company’s obligation to make the
payments pursuant to this Agreement and otherwise to perform its obligations
hereunder shall not be subject to or affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company or any
other person or entity may have against Consultant or any third party. The
Company agrees to pay, to fullest extent permitted by law, all attorneys’ fees
and costs which Consultant may reasonably incur as a result of any contest by
the Company or any third party of the validity or enforceability of, or any
liability under, this Agreement (including as a result of any contest by
Consultant regarding the amount of any payment due under this Agreement)
provided Consultant prevails in the litigation.
 

 
 

--------------------------------------------------------------------------------

 



 
17.  Notices. All notices required to be given under the Agreement shall be in
writing, sent certified mail, return receipt requested, postage prepaid, to the
following addresses:
 


A. If to Consultant, then to:


Alex Katz
P.O. Box 2127
Jenkintown, PA 19046
Tel: (215) 882-3400
Fax: 885-6281
Email: katza@comcast.net
 
with a copy to:


Curt Golkow, Esq.
Fox Rothschild, LLP
2000 Market Street, 10th Floor
Philadelphia, PA 19103
Tel: (215) 299-2747
Fax: (215) 299-2150
Email: cgolkow@foxrothschild.com
 
B. If to the Company, then to:


Jordan 1 Holdings Company
Attention: Robert P. Moyer
________________________
________________________
 
with a copy to:
 
Darrin M. Ocasio, Esq.
Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas
New York, NY 10018
Tel: (212) 930-9700
Fax: (212) 930-9725
E-mail: dmocasio@srff.com


Each party may change its or his address for receipt of notices under this
Agreement from time to time by giving written notice of such change in the
manner provided above.

 
 

--------------------------------------------------------------------------------

 





18.  Governing Law and Venue. The Agreement shall be governed by and construed
in accordance with the laws of the State of New York. Venue for any action or
suit brought hereunder or in connection herewith, or relating hereto, shall lie
with the federal and state courts of competent jurisdiction located in New York
County, New York.
 
19.  Waiver. A waiver of a party’s rights under this Agreement shall be
effective only to the extent set forth in a written instrument executed by the
waiving party. No waiver by a party of any misrepresentation or breach (whether
intentional or not), in any one or more instances and for any period of time,
shall be deemed or construed as a waiver of any prior or subsequent
misrepresentation or breach of the same or any other provision. No course of
dealing or forbearance, leniency, delay or other omission by a party to assert,
exercise or enforce any right or remedy under this Agreement at any one or more
times or for any periods of time shall impair or otherwise affect any such right
or remedy or any other right or remedy, or be construed to be a waiver or
acquiescence; nor shall any single or partial exercise of any right or remedy,
or any abandonment or discontinuance of steps to enforce such a right or remedy,
preclude any further exercise of the same or any other right or remedy, it being
agreed that at all times each party shall have the right to insist upon and
enforce strict compliance with each and every provision of this Agreement.
 
20.  Binding Effect and Assignment. Consultant acknowledges that his services
are unique and personal. Accordingly, Consultant may not assign his duties or
obligations under this Agreement. Consultant’s rights and obligations under this
Agreement shall inure to the benefit of and shall be binding upon Consultant’s
their heirs, personal representatives and successors and assigns. The Agreement
shall be binding upon the Company’s successors and/or assigns.
 
21.  Costs of Collection. If the Company fails to make any payment as and when
due under this Agreement or fails to perform completely and timely any other
obligation under this Agreement, the Company shall be liable, and shall
reimburse Consultant upon receipt of written demand, for any and all costs and
expenses (including reasonable attorneys’ fees and costs) incurred by Consultant
in collecting amounts due or otherwise incurred in enforcing Consultant’s rights
under this Agreement.
 
22.  Entire Understanding; Amendment. The Agreement contains the entire
understanding of the parties and supersedes any and all previous agreements
between the parties. This Agreement may be amended or modified only by written
agreement of both parties.
 
23.  Construction. The terms “hereof,” “hereby,” “hereto” and “hereunder” mean,
respective, of, by, to and under this Agreement as a whole, and not merely to
the provision in which such term is used. The term “or” shall be construed to be
inclusive and have the meaning of “and/or”. The masculine form, wherever used
herein, shall be construed to include the feminine and the neuter, and vice
versa, where appropriate. The singular form, wherever used herein, shall be
construed to include the plural, and vice versa, where appropriate. The
definitions in this Agreement shall apply equally to both the singular and
plural of the terms defined. The term “include” (and correlative terms, such as
“includes” and “including”) shall not be construed as a term of limitation in
any context but shall be construed as if followed by the words “without
limitation.” All references herein to a particular statute, code, regulation or
other provision of applicable law shall include references to all amendments
thereto and legally-binding interpretations thereof and, in the case of the
repeal thereof, shall include any successor thereto enacted, promulgated or
issued in replacement thereof. The captions used in this Agreement are for the
convenience of reference only; they form no part of this Agreement and shall not
limit or otherwise affect the interpretation of any provision herein. The
parties hereto and their respective counsel participated jointly in the
preparation of this Agreement, and each party has had the opportunity to review,
comment upon and redraft this Agreement; accordingly, no rule of construction
shall apply against or in favor of either party based on the role of such party
or his or its counsel in the drafting thereof.
 

 
 

--------------------------------------------------------------------------------

 



 
25. Counting Days; Timing. In computing the number of days for purposes hereof,
all days shall be counted, including Saturdays, Sundays and legal holidays in
the State of New York; provided, however, that if the final day of any time
period falls on a Saturday, Sunday or legal holiday, the final day shall be
deemed to be the next day that is not a Saturday, Sunday or legal holiday. Time
is of the essence of every provision of this Agreement.


IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.


CONSULTANT:
/s/ Alex Katz
ALEX KATZ




COMPANY:     JORDAN 1 HOLDINGS COMPANY
a Delaware corporation


By: /s/ Robert P. Moyer
Name: Robert P. Moyer
Title: CEO


 


 